DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 06/27/2022 have been considered and entered, however, see Abstract objection.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered and are persuasive; therefore the previous objections are overcome and the previous rejections are withdrawn.
Election/Restrictions
Claim(s) 1-15 is/are allowable. The restriction requirements, as set forth in the Office action mailed on 01/28/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claim(s) 3, 6, 9-10, and 13, directed to an unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
 The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b) and is therefore objected to. A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The Examiner does not have the authority to waive this procedural requirement.
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:  
As to independent claim 1 and independent claim 7, 
 “wherein the pressure sensing device comprising” is grammatically inconsistent with the remainder of the claim, the Examiner suggesting “wherein the pressure sensing devicecomprises”.      
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-15 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a vibration sensor comprising (omissions/paraphrasing for brevity/clarity; italics for additional emphasis) comprising: “a pressure sensing device disposed on the circuit board and defining a first chamber along with the concave recess of the circuit board”, wherein the pressure sensing device…” comprises “…a support board, a sensor and…a diaphragm” that “…collectively define a second chamber” and “a…housing disposed on the circuit board and defining a third chamber along with the circuit board, wherein the circuit board has a sidewall which defines the concave recess and has a…through hole, and the…hole allows the first chamber venting to the third chamber" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 7, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a vibration sensor comprising (omissions/paraphrasing for brevity/clarity; italics for additional emphasis) comprising: “a pressure sensing device disposed on the circuit board and defining a first chamber along with the concave recess of the circuit board”, wherein the pressure sensing device…” comprises “…a support board, a sensor and…a diaphragm” that “…collectively define a second chamber” and “a… housing disposed on the diaphragm…and defining a third chamber…, wherein the circuit board has a sidewall which defines the concave recess and has a…through hole, and the…hole allows the first chamber venting to the third chamber" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856